Order entered January 7, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00746-CV

                            JEK LENDING, L.L.C., Appellant

                                             V.

                             ANTELOPE 2001, L.P., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03599

                                         ORDER
       Before the Court is appellant’s January 4, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to February 11, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE